DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 14 & 21 are amended. Claim 15 is canceled. Claims 1-14 & 16-21 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 & 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0322617 A1) in view of Shitanda (“Flexible and high-performance paper-based biofuel cells using porous carbon electrodes”).
Regarding claims 1-6, 16-18 & 20, Wang teaches a power generation comprising:			a fuel such as glucose which is a monosaccharide and does not contain a solvent ([0043]);		an anode comprising an enzyme such as glucose oxidase that promotes oxidation of the fuel included in a biological electrolytic fluid to be supplied to the power generation device ([0043]);												a cathode comprising a catalyst that promotes reduction of oxygen ([0043]);			a substrate made of paper formed from a natural or biodegradable material ([0044] & [0052]), 											wherein the fuel is included in the substrate and positioned between the anode and the cathode with the cathode and anode being positioned on the same side of the substrate while contacting the substrate ([0044]).										Wang does not disclose the presence of water in the cathode and the anode; and since glucose does not comprise water, then the power generation device contains water in an amount of 10% by mass or less relative to a total mass of the fuel, the anode and the cathode.			However, Wang is silent as to the fuel penetrating the substrate, being absorbed by the substrate, or being mixed with a material for the substrate and being formed into a sheet with the material to form the substrate.										Shitanda teaches a paper-based biofuel cell comprising a cathode comprising a catalyst that promotes reduction of oxygen, an anode comprising an enzyme that promotes oxidation of glucose; and Japanese paper as a substrate, wherein an electrolyte solution comprising glucose penetrates the Japanese paper such that the glucose powers the biofuel cell (Fig. 1; Page 11110).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use Japanese paper as a substrate in which the fuel penetrates in view of its suitability, as a substrate, for glucose-powered biofuel cells as taught by Shitanda above. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.  
Regarding claim 7 & 19, Wang as modified by Shitanda teaches the power generation device of respective claims 1 & 2. Wang further teaches a layered body including a first substrate as an electrically conductive underlayer on which at least one of the anode or the cathode is formed and a second substrate that includes the fuel, at least the second substrate being made of paper formed from the natural or biodegradable material ([0044], [0048]-[0049] & [0052]). 
Regarding claim 8, Wang as modified by Shitanda teaches the power generation device of claim 1. Wang further teaches a sheet including a plurality of power generation devices formed on the substrate ([0047]).
Regarding claim 9, Wang as modified by Shitanda teaches the power generation device of claim 1. Wang further cutting the power generation device to a desired size for use ([0051]).
Regarding claim 10, Wang as modified by Shitanda teaches the power generation device of claim 1. Wang further teaches a power generation method comprising supplying a liquid to the power generation device according to claim 1 ([0043]-[0044]).
Regarding claim 11, Wang as modified by Shitanda teaches the power generation device of claim 10. Wang further teaches wherein the liquid comprises a biological electrolytic fluid but does not explicitly teach the liquid comprising water. However, Wang in a specific example discloses the biological electrolytic fluid being blood ([0043]) which contains water. 
Regarding claim 21, Wang teaches a power generation method, comprising supplying a liquid such as blood to a power generating device comprising an anode, a cathode and a substrate made of paper formed from a natural or biodegradable material positioned between the anode and the cathode, wherein the anode comprises an enzyme that promotes oxidation of the fuel, and the substrates includes a fuel such as glucose, the power generation device generating power by supply of a sufficient quantity of the liquid to allow oxidation of the fuel cell by the enzyme contained in the device ([0043]-[0044] & [0052]). Wang further teaches the device being capable of operating continuously ([0062]). Thus, when the fuel cell is operated continuously, it is noted that Wang’s power generation method comprises supplying a liquid to the fuel cell wherein the fuel cell already comprises an oxidizable fuel such as glucose in a non-oxidized state (i.e glucose which is present in the substrate) prior to the supply of fresh liquid to the device after the device becomes operational.
However, Wang is silent as to the fuel penetrating the substrate, being absorbed by the substrate, or being mixed with a material for the substrate and being formed into a sheet with the material to form the substrate.										Shitanda teaches a paper-based biofuel cell comprising a cathode comprising a catalyst that promotes reduction of oxygen, an anode comprising an enzyme that promotes oxidation of glucose; and Japanese paper as a substrate, wherein an electrolyte solution comprising glucose penetrates the Japanese paper such that the glucose powers the biofuel cell (Fig. 1; Page 11110).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use Japanese paper as a substrate in which the fuel penetrates in view of its suitability, as a substrate, for glucose-powered biofuel cells as taught by Shitanda above. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0322617 A1) and Shitanda (Flexible and high-performance paper-based biofuel cells using porous carbon electrodes”), as applied to claims 1-11 & 16-21 above, and further in view of Epps (US 2010/0004521 A1) and evidenced by MacKenzie (US 6,403,944 B1).
Regarding claim 12, Wang as modified by Shitanda teaches the power generation method according to claim 10, wherein the liquid supplied can be blood ([0043]-[0044]) but does not explicitly teach the liquid being supplied in an amount that imparts to the fuel, when mixed with the liquid, a concentration of from 0.01 mol/dm3 to 10 mol/dm3 at a use temperature. 			Epps teaches a concentration measurement method, comprising supplying a liquid such as blood to a power generation device and measuring a concentration of a substance such as glucose included in the liquid ([0009], [0023], [0057] & [0061]-[0063]). 					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the power generation device of Wang to allow continuous monitoring of glucose concentration in the blood as a non-invasive alternative to a finger lancing method as taught by Epps ([0062]). Furthermore, it is noted that glucose concentration in the blood for non-diabetics typically ranges from 5 to 10 mmol/L (or equivalently 0.005 to 0.01 mol/dm3) for non-diabetics and increases up to 40 mmol/L for diabetics as evidenced by MacKenzie (Col.11, L.42-46). Accordingly, the power generation device of Wang for monitoring diabetics glucose blood concentration would be expected to be supplied by blood in an amount that imparts to the fuel (i.e glucose), when mixed with the liquid, a concentration of at most 0.04 mol/dm3 at use temperature which reads on the presently claimed range. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Epps (US 2010/0004521 A1) in view of Wang (US 2014/0322617 A1) and Shitanda (“Flexible and high-performance paper-based biofuel cells using porous carbon electrodes”).
Regarding claims 13-14, Epps teaches a concentration measurement method, comprising supplying a liquid such as blood to a power generation device and measuring a concentration of a substance such as glucose included in the liquid ([0009], [0023], [0057] & [0061]-[0063]). However, Epps is silent as to the power generation device being the one presently claimed in claim 1 and a power generation device as described in instant claim 14. 					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the power generation device of Wang, as described in the above rejection of claims 1-12 & 16-20, in view of its suitability for the same intended purpose (i.e producing power using glucose as a fuel by supplying a liquid such as blood comprising the fuel to the device). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.						Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use Japanese paper as a substrate in which the fuel penetrates in view of its suitability as a substrate for glucose-powered biofuel cells as taught by Shitanda above. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.  


Response to Arguments
Applicant’s arguments with respect to claims 1-14 & 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As instantly claimed, claims 1-11 & 16-21 are found to be obvious over the combined teachings of Wang and Shitanda with claims 12-14 being found obvious over the combined teachings of Epps, Wang and Shitanda.										Thus, in view of the foregoing, claims 1-14 & 16-21 stand rejected.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727